Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 07-30-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-19 and 21 are pending. Claim 20 is cancelled.

Response to Amendment
The amendment filed on 07-30-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. 	Applicant has amended claims 1, 7, 8, 10, 12, 14, 16 and 18. Applicant has added allowable limitations to independent claims 1, 10 and 14 to expedite allowance of the instant application. 

Applicant has amended claims 1, 7, 8, 10, 12, 14, 16 and 18. Applicant has added allowable limitations to independent claims 1, 10 and 14 to expedite allowance of the instant application. Applicant arguments filed on 07-30-2021 under remark regarding allowable limitations “wherein, in the authentication mode, the storage device is further configured to receive a read command with a random authentication address from the host, to perform an authentication procedure by executing an authentication algorithm 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 7, 8, 10, 12, 14, 16 and 18. Applicant has added allowable limitations to independent claims 1, 10 and 14 to expedite allowance of the instant application. Applicant’s arguments filed on 07-30-2021 are convincing. As argued by applicant in remarks of 07-30-2021 under claim rejection page 8, paragraph 3, lines 3,4, page 9, paragraph 2, lines 3-4; and after further consideration and extensive search the prior art of KIM JISOO (US 20150242657 A1) in view of Kurimoto Shinji et al. (US 20100287380 A1) with all the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein, in the authentication mode, the storage device is further configured to receive a read command with a random authentication address from the host, to perform an authentication procedure by executing an authentication algorithm using at least a portion of the random authentication address, and to generate result data responsive to performing the authentication procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-24-2021